Citation Nr: 0514280	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-17 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to a compensable evaluation for intertrigo.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from May 1987 
to February 1995.  The veteran also had ACDUTRA from July 
1986 to October 1986 and 11 months and 11 days of inactive 
service.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The issue of entitlement to a compensable evaluation for 
intertrigo is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. for further 
development.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was treated in service for complaints of back 
pain, and lumbar strain was diagnosed.  The low back strain 
noted during the veteran's active duty service was acute and 
transitory in nature, and resolved without leaving chronic 
low back disability.  

3.  A current back disorder has not been diagnosed.  
 

CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in September 2002, he was told what evidence was 
of record and what was needed to substantiate his claim.  He 
was also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim and a medical opinion 
was given.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.

Content of notice

Pelegrini v. Principi, 18 Vet. App. 112 (2004) stated that 
38 C.F.R. § 3.159(b)(1), explicitly, and 38 U.S.C.A. 
§ 5103(a), implicitly, require that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The CAVC's statement that §§ 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Additionally, the Pelegrini decision 
had not held that VA's notice must contain the "magic" 
words of the statute or the regulation in order to comply 
with the content requirements of the 3.159 notice.  See 
VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Here, the veteran was informed in 
September 2002 that he should submit specific evidence that 
he might have in order to support his claim. 

In addition, in the September 2002 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 30 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, (codified at 38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2004).  Therefore, the Board may proceed with adjudication of 
this claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).


The Evidence

The service medical records show that the veteran was treated 
in service on several occasions for complaints of low back 
pain.  There was no history of trauma, and lumbar strain was 
diagnosed in August 1989.  He was also seen in December 1991, 
when musculoskeletal back pain was diagnosed, and in April 
1993, questionable musculoskeletal etiology was diagnosed.  
In December 1994, he reported having recurrent back pain and 
that his low back hurt when he bent over for a long period of 
time.  

On VA examination in March 1997, the veteran's 
musculoskeletal system was noted to be within the limits of 
normal.  VA outpatient treatment records dated from the late 
1990's until 2002 show that he complained of back pain on 
several occasions.  

The veteran was examined by VA in November 2002.  The 
veteran's medical records were noted to have been reviewed.  
He complained of back pain in the lumbar area.  He reported 
that he had injured his back in service.  He reported that he 
was using a back brace.  The examiner noted that the veteran 
flexed to 70 degrees when attempting to take off his shoes.  
Examination showed that he had a well formed back, with no 
tenderness to palpation.  X-rays were noted to show no 
abnormality.  The examiner noted that except for the 
veteran's extremely slow movements and expressed discomfort, 
this should be called a normal examination of the lumbosacral 
spine.  The examiner stated that he did not feel that it is 
likely that the veteran had any injury in service that could 
persist in this particular form of response now.  He stated 
that more likely the extreme somatization expressed is more 
consistent with multiple symptoms since having the PTSD and 
disorder identified more clearly.  


Discussion

In this case, while the veteran had complaints of low back 
pain in service, and a diagnosis of lumbar strain on one 
occasion, no current disability of the low back is shown by 
any of the medical evidence of record.  Thus the Board must 
conclude that the inservice finding was acute and transitory 
and resolved.  It is noted that since service there is no 
showing of low back complaints for several years.  Further in 
that regard, no definitive diagnosis has been offered for any 
current back disorder.  The vague complaint of "pain" does 
not establish the existence of a disability warranting 
consideration for VA compensation purposes, see Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. on other 
grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001), particularly when offered by a lay person lacking 
medical training.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  None of the competent medical evidence associated 
with the claims file suggests the existence of a disability 
of the low back, and veteran has not identified any relevant 
medical records that would substantiate his claim.  The 
recent VA examiner has stated that the examination of the 
lumbar spine was normal.  

In the absence of any competent evidence of a current low 
back disability, there is no basis to find entitlement to 
service connection in this case.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  The Board has considered the applicability of the 
benefit of the doubt doctrine. However, that doctrine is not 
applicable in the instant appeal. 38 U.S.C.A. § 5107.  




ORDER

Service connection for a low back disability is denied.  


REMAND

The veteran seeks an increased evaluation for his service-
connected skin disability.  In his Notice of Disagreement, 
received at the RO in February 2003, the veteran stated that 
he had been examined for his skin disability in January 2003.  
Details concerning this examination were not provided, and 
the record does not contain a report of any such examination.  
The RO must obtain and associate with the claims file all 
outstanding medical records of which VA has been put on 
notice.  See 38 U.S.C.A § 5103A(a), (b).  The RO must request 
from the veteran information and, if necessary, authorization 
for release of medical information concerning outstanding any 
outstanding records of pertinent medical treatment.  

The Board also notes that the veteran has been treated by VA 
on an outpatient basis for skin eruptions.  On VA examination 
in November 2002, the examiner found no skin disorder.  To 
ensure that the veteran's skin disability is properly rated, 
the Board finds that another VA examination is warranted. 

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:


1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence (to 
specifically include V A or private 
medical evidence) not currently of 
record.  Of particular interest is 
information regarding his stated January 
2003 skin examination.  The RO should 
also invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit. 

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  If any records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  The RO should schedule the veteran 
for a VA skin examination to determine 
the nature and extent of his skin 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  The examiner must indicate in 
the examination report that this has been 
accomplished.  All indicated tests and 
diagnostic studies should be performed.  
As to any disability(ies) identified, the 
examiner should comment specifically on 
the location and size of the areas of 
affected skin in terms of percentage of 
the entire body and the percentage of 
exposed areas affected.  The examiner 
should also comment on whether the 
veteran has a need for systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs, and if so, the 
duration and frequency of such treatment.  
The examiner should also comment on 
whether any identified skin disorder 
affects function or causes limitation of 
motion; whether the skin disorder is 
ulcerative or manifested by exudation, 
crusting, exfoliation, or itching, and if 
so, the frequency and duration of such 
itching.  The examiner should provide a 
full explanation of the rationale that is 
the basis of the conclusions expressed.

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

4.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, which includes all 
appropriate laws and regulations, and the 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The veteran should be given an 
opportunity to respond.  


Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


